Appellant presents but two grounds in his motion for rehearing. In the first he urges that the *Page 270 
evidence was insufficient to sustain the verdict. We will here give all of the testimony. It was introduced by the State only. Appellant neither himself testified, nor did he offer any testimony.
Hubb Parker testified: Direct: "I live at McCaulley, Fisher County, Texas. I saw Pat Wilson on or about the 30th day of January, 1916, at Harris' drug store; also I saw Arthur McHone about that time. The boys were matching money for the colddrinks. Pat and others walked in Harris' drink stand and matched for the drinks. I never saw them who paid for the drinks. I never saw them pay for them at all, but the drinks were set out tothem."
Cross: "I don't know what the drinks were that were set out, and I never saw them take any drinks, and I don't know what they drank if they drank at all. And I don't know who paid for it; don't know whether it was paid for or not. All I know is that I saw the boys walk in and put the coins on the table or desk, but I did not see whether it was money or coins or what it was."
Arthur McHone testified: Direct: "I know Pat Wilson, and I was in Harris' drug store about the 30th day of January, 1916. Imatched money with Pat Wilson for the drinks in Harris' drugstore on or about that time. I do not remember which one of us boys got stung, and I do not remember what we drank on that occasion, but we got the drinks. I do not know who paid for the drinks; I suppose the one that got stung paid for them as that isthe rule. Mr. Harris don't sell anything but five-cent drinks,and it is a rule that whoever got stung paid for the drinks, but I don't remember whether that is the way that we did at that time."
Cross: "I don't know whether I matched coins in the Harris drug store with Pat Wilson on or about the 22nd of February, as well as on the 13th of January. I don't know who I matched with on the 22nd of February, as I don't keep any dates, and I don't know what date I matched with Pat Wilson. Don't know whether it was the 30th of January or the 22nd of February. It might have been both times."
Redirect: "I know that I did match with him on or about the 30th of January." Recross: "Yes, it might have been about the 22nd of February." Redirect: "Yes, it was right about January the 30th."
Carl Ellis testified: Direct: "I saw Pat Wilson at Harris' drug store about the 30th of January, but I would not swear to that, for I was out of town part of that month, and I do not know whether it was along about that time; it may have been after that time. I started to moving about the 5th of January and moved all through the month. I don't know that I saw Pat Wilson matching coins at the drug store about that time, but I have seen him matching there, and I would not swear to whether it was money or coins that he was matching for I don't know. They just matched to see who would pay for the drinks. it was customary for the onethat got stung to pay for the drinks, but I do not know whether Pat got stung or not, and I do not know whether Arthur McHone got stung or not, and I do not know which *Page 271 
one paid for the drinks. It is customary everywhere like it ishere, and every other place in Texas, for the man that gets stungto pay for the drinks. I know it is custom here in Roby, becauseI have seen them matching."
We think this testimony was not only sufficient to sustain the verdict, but that from it no other verdict by an honest jury could have been rendered than finding appellant guilty.
The other question he urges is shown by his bill of exceptions passed upon in the last paragraph of the original opinion. It was correctly decided therein. There is no necessity of further stating or discussing it.
The motion is overruled.                           Overruled.